


Exhibit 10.3

 

SERIES C PREFERRED STOCK SUBSCRIPTION AND EXCHANGE AGREEMENT

 

This Subscription and Exchange Agreement (this “Agreement”), dated as of
May 9, 2012 (the “Effective Date”), is entered into by and among Geokinetics
Inc., a Delaware corporation (the “Company”), and each of the other persons who
are signatories to this Agreement and who are listed on Schedule A attached
hereto (each of them is referred to as a “Stockholder” and together they are
referred to as “Stockholders”).

 

RECITALS

 

A.            Certain technical legal questions have arisen relating to the
prior issuance and/or amendment of certain shares of the Series C Senior
Preferred Stock, par value $10.00 per share, of the Company (the “Old Shares”);
and

 

B.            In order to resolve any such questions, and to ensure that full
legal effect is given to prior agreements between the Company and the
Stockholders, the Company and the Stockholders desire (i) to cause the Company
to issue to each Stockholder the number of shares of Series C-1 Senior Preferred
Stock, par value $10.00 per share, of the Company set forth next to such
Stockholder’s name on Schedule A (the “New Shares”) in exchange for the number
of Old Shares held (or purported to be held) by each such Stockholder and
(ii) that all references to the Old Shares in any other agreements, documents,
instruments or certificates (including any warrant certificates)(the “Related
Agreements”) shall mean and be a reference to the New Shares issued to the
Stockholders pursuant to this Agreement as if such New Shares were issued on the
same date as the Old Shares such that the rights and obligations pursuant to the
Related Agreements would have the same economic effect as they would have had,
save and except for the amendments (the “Related Agreement Amendments”) with
respect to the amendment of the outstanding warrants to purchase common stock of
the Company issued on December 14, 2010 to modify the definition of “Additional
Stock” and the modifications to the anti-dilution provisions reflected in the
Company’s Series B-1 Senior Convertible Preferred Stock to be different from the
Company’s Series B Senior Convertible Preferred Stock with respect to the
warrants to be issued in connection with the Commitment Letter between the
Company and Avista Capital Partners, L.P. and Avista Capital Partners
(Offshore), L.P. dated March 16, 2012, as amended, if there were no such
questions relating to the issuance of and/or amendment to the Old Shares, in
each case upon the terms and conditions set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in order to implement the foregoing and in consideration of the
mutual agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Company and each of the Stockholders agree as follows:

 

Section 1.              Exchange of Shares.  The Company (x) shall issue to each
Stockholder, and each such Stockholder shall receive and accept from the
Company, the number of New Shares set forth next to such Stockholder’s name on
Schedule A and (y) agrees that all references to the Old Shares in the Related
Agreements shall mean and be a reference to the New Shares issued to the
Stockholders pursuant to this Agreement as if such New Shares were issued on the

 

--------------------------------------------------------------------------------


 

same date as the Old Shares such that the rights and obligations pursuant to any
such Related Agreements would have the same economic effect as they would have
had, save and except for the Related Agreement Amendments, if there were no
questions as to the issuance of and/or amendment to the Old Shares, in exchange
(the “Exchange”) for:

 

(a)           all of such Stockholder’s rights, interests and claims with
respect to the Old Shares (and any right, warrant, option or other security or
instrument evidencing, or convertible into or exchangeable or otherwise
exercisable for any Old Shares) to the extent such rights, interests and claims
are held by such Stockholder;

 

(b)           the agreement of each of the Stockholders that (x) all references
to the Old Shares in any of the Related Agreements shall mean and be a reference
to the New Shares issued to the Stockholders pursuant to this Agreement as if
such New Shares were issued on the same date as the Old Shares such that the
rights and obligations pursuant to the Related Agreements would have the same
economic effect as they would have had, save and except for the Related
Agreement Amendments, if there were no questions as to the issuance of and/or
amendment to the Old Shares, and (y) such Stockholders will facilitate
(including the return of any of the certificates representing the Old Shares to
the Company for replacement thereof), at the Company’s sole timing and
discretion, the amendment, restatement or replacement of any of the Related
Agreements with new agreements, documents, instruments or certificates to
further effectuate the agreement set forth in this Section 1(b); and

 

(c)           the release by such Stockholder as set forth in Section 2;

 

provided, that the Exchange shall be contingent upon (i) the approval of the
Exchange (including, but not limited to, the creation of the New Shares and the
issuance of the New Shares to the Stockholders) by the requisite percentage of
holders of the outstanding Series D Junior Preferred Stock of the Company in
accordance with Section 1(d) of the Certificate of Designation of Series D
Junior Preferred Stock, (ii) the approval of the Exchange (including, but not
limited to, the creation of the New Shares and the issuance of the New Shares to
the Stockholders) by the requisite percentage of the holders of the outstanding
Series B Senior Convertible Preferred Stock of the Company in accordance with
Section 1(f) of the Certificate of Designation of Series B Senior Convertible
Preferred Stock, and (iii) the filing of a Certificate of Designation of the New
Shares in the form attached as Annex A with the Secretary of State of the State
of Delaware.  Following the Exchange, the Company shall promptly issue to each
Stockholder a stock certificate evidencing the New Shares set forth next to such
Stockholder’s name on Schedule A upon the execution and delivery by such
Stockholder of this Agreement and the surrender by such Stockholder of each
stock certificate or certificates, if any, representing the Old Shares.

 

Section 2.              Release of Claims.  In consideration for the New Shares
to be issued in exchange for the Old Shares and the modification of the Related
Agreements, the Company and each Stockholder, their respective successors and
assigns, and all persons or entities acting by, through, under or in concert
with the Company and each such Stockholder, do hereby release and forever
discharge (a) the Stockholders, in the case of the Company, and the Company, in
the case of the Stockholders, (b) all past and present officers, directors,
employees, counsel, agents, representatives and controlling persons, if any, of
the Stockholders, in the case of the Company,

 

2

--------------------------------------------------------------------------------


 

and the Company, in the case of the Stockholders (c) all past and present
affiliates and subsidiaries of the Stockholders, in the case of Company, and the
Company, in the case of the Stockholders and (d) all of the past or present
subsidiaries’ and affiliates’ officers, directors, employees, counsel, agents,
representatives, controlling persons of the Stockholders, in the case of the
Company, and the Company, in the case of the Stockholders, if any, from any and
all manner of (and hereby waive any) claims, actions or proceedings of any
nature which have been, could have been, or could be brought in any local, state
or federal court, administrative agency or other tribunal, including, but not
limited to, those arising under common law, federal law, or state statutory law,
in law or in equity, suits, debts, liens, contracts, agreements, including, but
not limited to, any escrow agreement, investors’ agreement, stock option
agreement, or subscription or stock purchase agreement, promises, liabilities,
claims, demands, damages, losses, costs or expenses, of any nature whatsoever,
known or unknown, fixed or contingent, including all claims for incidental,
consequential, punitive or exemplary damages or equitable relief arising out of
any of the foregoing, which the Company or such Stockholder, as applicable, now
has or may hereafter have against any of the foregoing respective released
parties, arising out of or related to the issuances (or purported issuance) of
the Old Shares (or any right, warrant, option or other security or instrument
evidencing, or convertible into or exchangeable or otherwise exercisable for,
any capital stock of the Company), and ratification of all actions taken by the
Stockholders, in the case of the Company, or Board of Directors of the Company,
in the case of the Stockholders, to approve the foregoing.

 

Section 3.              Representations and Warranties.

 

(a)           Each of the Stockholders hereby represents, warrants and covenants
to the Company as of the Effective Date as follows:

 

(i)           that each such Stockholder is, or but for the questions relating
to the Company’s issuance or amendment of the Old Shares would be, the record
and beneficial owner of the number of issued and outstanding Old Shares set
forth next to such Stockholder’s name on the signature page hereto;

 

(ii)          that the Old Shares set forth on the signature page constitute all
of the issued and outstanding Old Shares owned, or arguably owned, of record or
beneficially owned by such Stockholder, and the Stockholder does not own (or
have any claim to own) beneficially or of record, any other Old Shares (or any
right, warrant, option or other security or instrument evidencing, or
convertible into or exchangeable or otherwise exercisable for, any Old Shares);

 

(iii)         that each such Stockholder has the legal capacity, power and
authority to enter into and perform all of such Stockholder’s obligations under
this Agreement;

 

(iv)        that this Agreement has been duly and validly executed and delivered
by the Stockholder and constitutes a valid and binding agreement of such
Stockholder, enforceable against such Stockholder in accordance with its terms;

 

(v)         that each such Stockholder is an “accredited investor” (as such term
is used in Rule 501 under the Securities Act of 1993, as amended); and

 

3

--------------------------------------------------------------------------------


 

(vi)        that from time to time, at the request of the Company and without
further consideration, the Stockholder shall execute and deliver such additional
documents as may be necessary or desirable to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement.

 

(b)           The Company hereby represents, warrants and covenants to the
Stockholders as of the Effective Date as follows:

 

(i)           that it is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware;

 

(ii)          that it has the corporate power and authority to enter into and
perform all of its obligations under this Agreement and to consummate the
transactions contemplated hereby;

 

(iii)         that the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by the Board of Directors of the Company;

 

(iv)        that it has taken all other actions required by applicable law, its
certificate of incorporation and its bylaws to consummate the transactions
contemplated by this Agreement;

 

(v)         that this Agreement constitutes the valid and binding obligation of
the Company and is enforceable in accordance with its terms, except as
enforceability may be subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors’ rights
generally; and

 

(vi)        that from time to time, at the request of the applicable Stockholder
and without further consideration, the Company shall execute and deliver such
additional documents as may be necessary or desirable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

 

Section 4.              Intent of the Parties.  Each party acknowledges and
agrees that it is the intent of the parties that the rights, interests and
obligations of the parties with respect to the New Shares and the Related
Agreements (after the substitution of the references to the Old Shares with
references to the New Shares) shall be the same as the rights, interests and
obligations of the parties with respect to the Old Shares (assuming the valid
issuance of and/or amendment to the Old Shares) and the Related Agreements such
that the New Shares and the Related Agreements (after the substitution of the
references to the Old Shares with references to the New Shares) would have the
same economic effect as the Old Shares and the Related Agreements would have
had, save and except for the Related Agreement Amendments, if there were no
questions as to the issuance of and/or amendment to the Old Shares.  Each party
agrees that when construing the provisions of this Agreement and the Related
Agreements that such intent will be taken into account and agrees to take such
further actions as necessary to implement such intent.

 

Section 5.              Consent to Certain Actions.  Each of the Stockholders,
by execution of this Agreement, does hereby consent to (a) the creation of the
New Shares and the issuance of

 

4

--------------------------------------------------------------------------------


 

the New Shares in exchange for the Old Shares and (b) the creation of the
Series B-1 Senior Convertible Preferred Stock of the Company and the issuance of
the Series B-1 Senior Convertible Preferred Stock of the Company in exchange for
the Series B Senior Convertible Preferred Stock of the Company pursuant to the
Series B Preferred Stock Subscription and Exchange Agreement, dated as of May 9,
2012, by and among the Company and Avista Capital Partners, L.P., Avista Capital
Partners (Offshore), L.P. and Levant America S.A.  Each Stockholder acknowledges
and agrees that this Agreement constitutes such Stockholder’s written consent to
the foregoing pursuant to Section 228 of the General Corporation Law of the
State of Delaware.  Promptly following the execution of this Agreement, each
Stockholder shall deliver a signed and dated copy of this Agreement to the
Secretary of the Company and hereby directs the Secretary of the Company to file
the fully executed copy of this Agreement with the books and records of the
Company in accordance with Section 228 of the General Corporation Law of the
State of Delaware.

 

Section 6.              Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of laws principles thereof.

 

Section 7.              Assignment; Binding Effect; Benefits.  This Agreement is
not assignable without the written consent of each of the other parties hereto. 
Subject to the foregoing, the provisions of this Agreement shall be binding upon
and inure to the benefit of the parties and their respective heirs, legal
representatives, successors and permitted assigns.  Nothing in this Agreement,
express or implied, is intended or shall be construed to give any person other
than the parties or their respective successors or assigns (and other than the
persons released in Section 2 hereof) any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.

 

Section 8.              Amendment.  This Agreement may be amended only by a
written instrument signed by each of the parties which specifically states that
it is amending this Agreement.

 

Section 9.              Counterparts.  This Agreement may be executed in
counterparts or in facsimiles, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument.  Notwithstanding
anything in this Agreement to the contrary, the failure of one or more
Stockholders (for whom this Agreement sets forth a signature line) to execute or
otherwise to become bound by this Agreement shall not affect the enforceability
of this Agreement against, or otherwise impact the validity of this Agreement
with respect to, the persons who execute and deliver this Agreement.

 

Section 10.            Notice.  All notices and other communications made under
this Agreement shall be in writing and shall be mailed by registered or
certified U.S. mail or a nationally reputable overnight carrier, postage
prepaid, sent by facsimile or otherwise delivered by hand or courier addressed
to each party’s address or facsimile number set forth on the signature page.

 

[signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement on the date
set forth below such party’s name.

 

 

COMPANY:

 

 

 

Geokinetics Inc.

 

 

 

 

 

 

 

By:

/s/ Richard F. Miles

 

 

Richard F. Miles

 

 

President and Chief Executive Officer

 

 

Date: May 9, 2012

 

[Series C Preferred Stock Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS:

 

 

 

Avista Capital Partners, L.P.

 

 

 

 

By:

Avista Capital Partners GP, LLC

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Ben Silbert

 

 

Name: Ben Silbert

 

 

Title: General Counsel

 

 

Date: May 9, 2012

 

 

 

Address:

65 E. 55th St.

 

 

18 Floor

 

 

NY NY 10022

 

 

 

Number of Shares Held:

106,026

 

[Series C Preferred Stock Exchange Agreement]

 

--------------------------------------------------------------------------------


 

 

Avista Capital Partners (Offshore), L.P.

 

 

 

 

By:

Avista Capital Partners GP, LLC

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Ben Silbert

 

 

Name: Ben Silbert

 

 

Title: General Counsel

 

 

Date: May 9, 2012

 

 

 

Address:

65 E. 55th Street

 

 

18 Floor

 

 

NY NY 10022

 

 

 

Number of Shares Held:

27,956

 

[Series C Preferred Stock Exchange Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Name of Stockholder

 

Number of Old
Shares

 

Number of New
Shares to be Issued
in Exchange for the
Old Shares

 

Avista Capital Partners, L.P.

 

106,026

 

106,026

 

Avista Capital Partners (Offshore), L.P.

 

27,956

 

27,956

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

See attached.

 

--------------------------------------------------------------------------------

 

CERTIFICATE OF DESIGNATION OF

 

SERIES C-1 SENIOR PREFERRED STOCK

 

OF

 

GEOKINETICS INC.

 

PURSUANT TO SECTION 151(g) OF THE

 

GENERAL CORPORATION LAW OF THE STATE OF DELAWARE

 

Geokinetics Inc. (the “Corporation”), a corporation organized and existing under
the laws of the State of Delaware, hereby certifies that the Board of Directors
of the Corporation, on May 9, 2012, duly adopted the following resolution
providing for the issuance of a series of the Corporation’s Preferred Stock, par
value $10.00 per share (the “Preferred Stock”), and further providing for the
designation, powers, preferences and relative, participating, optional and other
rights, and the qualifications, limitations and restrictions thereof, all in
accordance with Section 151(g) of the General Corporation Law of the State of
Delaware:

 

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Corporation by Article Fourth of the Corporation’s
Certificate of Incorporation (as amended, the “Certificate of Incorporation”), a
series of Preferred Stock of the Corporation be, and hereby is, created out of
the authorized but unissued shares of capital stock of the Corporation and
authorized to be issued, such series to be designated Series C-1 Senior
Preferred Stock, to consist of 450,000 shares, par value $10.00 per share, of
which the powers, preferences and relative, participating, optional and other
rights, and the qualifications, limitations and restrictions thereof, shall be,
in addition to those set forth in the Certificate of Incorporation, as follows:

 

(1)           General.

 

(a)           The shares of such series shall be designated as the Series C-1
Senior Preferred Stock (the “Series C-1 Preferred Stock”).

 

(b)           The number of authorized shares of Series C-1 Preferred Stock
shall be 450,000.

 

(c)           No fractional shares of Series C-1 Preferred Stock shall be
issued.

 

(2)           Dividends.  The holders of Series C-1 Preferred Stock, prior and
in preference to any declaration or payment of any dividend on any class or
series of capital stock of this Corporation, shall be entitled to receive, out
of legally available funds, dividends, cumulative and compounded, at the
applicable Dividend Rate. “Dividend Rate” shall mean 11.75% per annum,
compounded quarterly effective as of December 18, 2009 as if the Series C-1
Preferred Stock had been issued on such date, of the Original Issue Price (as
defined in Section 3(a)) for each share of Series C-1 Preferred Stock. After
December 16, 2015, all dividends shall be paid in

 

--------------------------------------------------------------------------------


 

cash on each quarterly dividend payment date. All unpaid dividends on Series C-1
Preferred Stock, whether or not declared, shall be cumulative and shall accrue,
compounding quarterly, until paid in cash regardless of whether or not the
Corporation shall have funds legally available for the payment of such
dividends.

 

(3)           Liquidation Preference.

 

(a)           The holders of Series C-1 Preferred Stock, in the event of any
Liquidation Event (as defined in Section 3(b)), either voluntary or involuntary,
shall be entitled to receive, prior and in preference to the distribution of any
proceeds of such Liquidation Event (the “Proceeds”) to the holders of Common
Stock, par value $.01 per share, of the Corporation (the “Common Stock”) and
other preferred securities (but pari passu to the holders of the Series B-1
Senior Convertible Preferred Stock of the Corporation (the “Series B-1 Preferred
Stock”)), an amount per share (the “Liquidation Preference Amount”) equal to
(i) the sum of the Original Issue Price for the Series C-1 Preferred Stock, plus
(ii) any accrued but unpaid dividends, which have been accrued to the date of
payment. In case the net assets of the Corporation legally available therefor
are insufficient to permit the payment upon all outstanding shares of Series C-1
Preferred Stock of the full preferential amount to which the holders of such
shares are entitled, then such net assets shall be distributed ratably upon
outstanding shares of Series C-1 Preferred Stock in proportion to the full
preferential amount to which each such share is entitled. “Original Issue Price”
shall mean $250.00 per share for each share of Series C-1 Preferred Stock (as
adjusted for any stock splits, stock dividends, combinations, subdivisions,
recapitalizations or the like with respect to the Series C-1 Preferred Stock),

 

(b)           A “Liquidation Event” shall include (i) the sale, transfer or
other disposition of all or substantially all of the Corporation’s assets,
(ii) the merger or consolidation of the Corporation with or into another entity
(except a merger or consolidation in which the holders of capital stock of the
Corporation immediately prior to such merger or consolidation continue to hold
at least 50% of the voting power of the capital stock of the Corporation or the
surviving or acquiring entity), (iii) the transfer (whether by merger,
consolidation, exchange, reorganization or otherwise), in one transaction or a
series of related transactions, to a person or group of affiliated persons
(other than Avista Capital Partners, L.P. and its affiliates), of the
Corporation’s equity securities if, after such transfer, such person or group of
affiliated persons would hold 50% or more of the outstanding voting stock of the
Corporation (or the surviving or acquiring entity) or (iv) a liquidation,
dissolution or winding up of the Corporation; provided, however, that a
transaction shall not constitute a Liquidation Event if its sole purpose is to
change the state of the Corporation’s incorporation or to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Corporation’s securities immediately prior to such transaction. The
treatment of any particular transaction or series of related transactions as a
Liquidation Event hereunder may be waived by the vote or written consent of the
holders of a majority of the outstanding Series C-1 Preferred Stock.

 

(c)           In any Liquidation Event, if Proceeds received by the Corporation
or its stockholders are other than cash, their value will be deemed their fair
market value. The determination of such fair market value shall be made by the
Board of Directors of the Corporation or as otherwise may be set forth in the
definitive agreements governing such Liquidation Event.

 

2

--------------------------------------------------------------------------------


 

(4)           Redemption.  The Corporation shall redeem all outstanding shares
of Series C-1 Preferred Stock on December 16, 2015. Each share of Series C-1
Preferred Stock to be redeemed hereunder shall be redeemed by payment by the
Corporation in cash of the Redemption Price. “Redemption Price” shall mean, with
respect to each share of Series C-1 Preferred Stock, an amount equal to the
Liquidation Preference Amount.

 

(5)           Approval Rights. So long as at least 100,000 shares of Series C-1
Preferred Stock remain outstanding, the Corporation shall not, without first
obtaining the approval (by vote or written consent, as provided by law) of not
less than a majority of the then-outstanding shares of the Series C-1 Preferred
Stock:

 

(a)           Amend the Corporation’s Certificate of Incorporation or Bylaws in
any material respect (other than an amendment to change the name of the
Corporation);

 

(b)           Declare or pay any dividend or other distribution upon the
Corporation’s capital stock (except dividends payable solely in shares of Common
Stock or Series B-1 Preferred Stock or Series C-1 Preferred Stock in lieu of
payment of cash dividends), or purchase, redeem, or otherwise acquire any shares
of the Corporation’s capital stock, except for repurchases, at cost, of shares
of the capital stock of the Corporation (pursuant to rights held by the
Corporation as of the date upon which this Certificate of Designation is
accepted for filing by the Secretary of State of the State of Delaware) held by
the Corporation’s consultants, directors, officers or employees;

 

(c)           Sell, lease, assign, transfer or otherwise convey or otherwise
dispose of all or substantially all of the assets of the Corporation or any of
its subsidiaries, or effect any consolidation, merger or reorganization
involving the Corporation or any of its subsidiaries, or effect any transaction
or series of related transactions in which the Corporation’s stockholders
immediately prior to such transaction or transactions own immediately after such
transaction or transactions less than 50% of the voting securities of the
surviving corporation or entity (or its parent);

 

(d)           Reclassify, reorganize or recapitalize the Corporation’s
outstanding capital stock;

 

(e)           Except for the creation and issuance of the Series B-1 Preferred
Stock, create or issue any class or series of stock or other security of the
Corporation on parity with or having preference over the Series C-1 Preferred
Stock or increase the authorized number of shares of the Series C-1 Preferred
Stock;

 

(f)            Effect any transaction with the management, related parties or
other affiliates of the Corporation, or extend or waive the terms of any such
existing transactions, other than (i) issuances of options, warrants or Common
Stock pursuant to an equity incentive plan or similar arrangement approved by
the Board of Directors or (ii) any other transaction with management, related
parties or affiliates of the Corporation on terms approved by a majority of the
members of the Board of Directors who are not, either directly or indirectly, a
party to such transaction; and

 

3

--------------------------------------------------------------------------------


 

(g)           Increase or decrease the number of directors on the Board of
Directors of the Corporation.

 

(6)           Financial Statements, Reports, etc. The Corporation shall furnish
to each holder of the Series C-1 Preferred Stock:

 

(a)           within 90 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Corporation and its consolidated
subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all in
reasonable detail and prepared in accordance with United States generally
accepted accounting principles (“GAAP”), all audited by UHY, LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall be without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present the financial condition
and results of operations of the Corporation and its consolidated subsidiaries
on a consolidated basis in accordance with GAAP;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Corporation and its consolidated subsidiaries as of the close
of such fiscal quarter and the results of its operations and the operations of
such subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of the chief executive officer,
chief financial officer, any vice president, principal accounting officer,
treasurer, assistant treasurer or controller of the Corporation as fairly
presenting in all material respects the financial condition and results of
operations of the Corporation and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to its Certificate of Incorporation to be duly executed by its President and
Chief Executive Officer, this 9th day of May, 2012.

 

 

GEOKINETICS INC.

 

 

 

 

 

By:

 

 

 

Richard F. Miles

 

 

President and Chief Executive Officer

 

[Series C-1 Senior Preferred Stock Certificate of Designation]

 

--------------------------------------------------------------------------------
